DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first chip including a plurality of memory cells provided on a first substrate in a memory cell region, a plurality of first pads provided on a first surface of the first substrate and disposed in an edge region of the first chip that surrounds the memory cell region, wherein the edge region of the first chip includes first, second, third, and fourth sides that surround the memory cell region and at least four of the first pads are arranged along a first direction on the first side of the edge region of the first chip, and wherein inside the first chip: a first one of the first pads is not electrically connected to a second one of the first pads and a third one of the first pads is not electrically connected to a fourth one of the first pads; and the second one of the first pads is electrically connected to the third one of the first pads, and a first conductive layer provided on the first substrate and electrically connected to the first pads; and a second chip including a first circuit provided on a second substrate in a circuit region, a plurality of second pads provided on the second substrate and disposed in an edge region of the second chip that surrounds the circuit region, wherein the edge region of the second chip includes first, second, third, and fourth sides that surround the circuit region and at least four of the second pads are arranged along the first direction on the first side of the edge region of the second chip, and wherein inside the second chip: 3PATENT Atty. Dkt. No. TAI/2861US a first one of the second pads is electrically connected to a second one of the second pads and a third one of the second pads is electrically connected to a fourth one of the second pads; and the second one of the second pads is not electrically connected to the third one of the second pads, and a second conductive layer provided on the second substrate and electrically connected to the second pads, wherein the first, second, third, and fourth ones of the first pads of the first chip and the first, second, third, and fourth ones of the second pads of the second chip are respectively bonded facing each other.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 11 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the first chip including a plurality of memory cells provided on a first substrate in a memory cell region, a plurality of first pads provided on a first surface of the first substrate and disposed in an edge region of the first chip that surrounds the memory cell region, wherein the edge region of the first chip includes first, second, third, and fourth sides that surround the memory cell region and at least four of the first pads are arranged along a first direction on the first side of the edge region of the first chip, and wherein inside the first chip: a first one of the first pads is not electrically connected to a second one of the first pads and a third one of the first pads is not electrically connected to a fourth one of the first pads; and the second one of the first pads is electrically connected to the third one of the first pads, and a first conductive layer provided on the first substrate and electrically connected to the first pads, and the second chip including a first circuit provided on a second substrate in a circuit region, a plurality of second pads provided on the second substrate and disposed in an edge region of the second chip that surrounds the circuit region, wherein the edge region of the second chip includes first, second, third, and fourth sides that surround the circuit region and at least four of the second pads are arranged along the first direction on the first side of the edge region of the second chip, and wherein inside the second chip: 6PATENT Atty. Dkt. No. TAI/2861US a first one of the second pads is electrically connected to a second one of the second pads and a third one of the second pads is electrically connected to a fourth one of the second pads; and the second one of the second pads is not electrically connected to the third one of the second pads, and a second conductive layer provided on the second substrate and electrically connected to the second pads, wherein said method includes: positioning the first and second chips so that the first, second, third, and fourth ones of the first pads of the first chip and the first, second, third, and fourth ones of the second pads of the second chip are respectively facing each other; and bonding the first, second, third, and fourth ones of the first pads and the first, second, third, and fourth ones of the second pads that are respectively facing each other.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-10 and 12-20 depend from claim 1 or 11 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895